DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of Claims
This action is in reply to the communications filed on 12/03/2020. 
	Claims 28, 30, 34, 36, and 39 have been amended by the Applicant. 
Claims 29, 35, and 41 – 45 have been cancelled by the Applicant. 
Claims 46 and 47 have been added by the Applicant. 
	Claims 28, 30 – 34, 36 – 40, 46 and 47 have been examined and are allowed. 

Response to Amendment 
	The previous 35 U.S.C. 101 rejections were applied to claims 21 – 27, claims 21 – 27 were cancelled by the Applicant as such the 35 U.S.C. 101 rejections previously applied are no longer applicable. New and amended claims 28, 30 – 34, 36 – 40, 46 and 47 are eligible under 35 U.S.C. 101 pursuant Applicant’s previous amendments and remarks being found persuasive. Examiner notes that Applicant’s remarks are incorporated fully herein. 

The previous 35 U.S.C. 103 rejections were applied to claims 21 – 27, since claims 21 – 27 have been previously cancelled by the Applicant and newly claims have been added and amended the previous 35 U.S.C. rejections have been withdrawn. Further, instant (new and amended) claims 28, 30 – 34, 36 – 40, 46 and 47 are allowed see Reasons for Allowance section below for further analysis and discussion. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon review at of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention as the noted combination of features amount to more than a predictable use of elements in the prior art. The allowable combination of features are as follows (emphasis added):
Regarding claim 28, an improved fraud deterrence system for a retail store, to flag as potentially fraudulent a self-checkout tally including duplicate items, generated by a shopper scanning identifiers from items as the items are placed in a shopping cart, the system comprising:
locating means for determining a position of the cart or shopper in the store; one or more processors, with associated memory, the memory containing software instructions that configure the fraud deterrence system to perform acts including:
receiving a first signal from said locating means, said first signal being associated with entry of a first item on the self-checkout tally;
receiving a second signal from said locating means, said second signal being associated with entry of a second item on the self-checkout tally;
analyzing the self-checkout tally for two duplicate items, said tally identifying each item scanned for purchase and a timestamp for each scan, said analyzing including identifying a first entry on the tally for a particular item with a first timestamp, and identifying a second entry on the tally for said particular item with a second timestamp;
computing a time difference between the first timestamp and the second timestamp;
increasing a value of a risk score based on said computed time difference, wherein a longer time interval between scanning of the two duplicate items corresponds to a higher risk of fraud;
determining, from the received first signal, information about a first location in the store at which the first duplicate item was entered on the tally;
determining a distance between the first location and a stock location for said duplicate item;
adjusting the value of said risk score by a first amount based on said first determined distance;
determining, from the received second signal, information about a second location in the store at which the second duplicate item was entered on the tally;
determining a distance between the second location and said stock location;
adjusting the value of said risk score by a second amount based on said second determined distance;
wherein a greater distance between the first or second locations, and said stock location, corresponds to a higher risk of fraud;
wherein the risk score is a function of the computed time difference between the first and second timestamps, the spatial distance between the first location and the stock location, and the spatial distance between the second location and the stock location; and
determining that the risk score exceeds a threshold value and, in response to said determining, sending information to customer service personnel so that a clerk can be dispatched to help the first shopper compile an accurate checkout tally.


	The combination of Kundu, Brenner and Perrier teaches the concepts of adding items to a tally by scanning, examining tally for duplicate items, determining whether or not a customer requires assistance based on time thresholds, and tracking time stamps of scanned products. Further, the combination taught the concepts of determining a shopper's location, identifying stock locations of products, and issuing signals/performing certain actions when a product was outside of specified location ranges. Additionally, Swartz disclosed the idea of risk scores, and utilizing the product/customer location data to increase a value of a risk score.
Another references Matsumori was cited in the parent application 14/971747 for teaching substantially similar limitations as seen above, however while the numerous references disclose the various separate limitations associated with this invention yet none of them teach or suggest the specific combination of elements as seen in the instant claims. In other words, neither Kundu, Perrier, Brenner, Swartz nor Matsumori teach the concept of scanning or capturing products and utilizing a product tally (specifically the duplicate listing of a product), along with the time of scan and location of the items in relation to their stock positions as well first and second locations of different items in order to determine a risk score.
	A newly cited NPL reference Jayshree [see PTO-892 Form, Reference U] further teaches the idea of self-checkout cart which have the capability of tracking items that are being placed in the cart and performing an action should a duplicate be placed into the cart. The system utilizes RFID sensors to track either the user’s mobile or trolley. Similarly to the other references, while Jayshree similarly discloses the idea of tracking shoppers in store with different sensors and keeping track of items being placed in a specific combination of elements as described above in the representative independent claim 28. 
Ultimately the Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as seen above in independent claims 28 and similarly in independent claims 34, 46, and 47. Once again the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The specific combination of features as claimed above would not have been obvious to one or ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias. 
In conclusion, the Examiner hereby asserts that in light of the discussion above and in further deliberation over all of the evidence at hand, the claims are allowed as the evidence at hand does not anticipate the claims and nor renders obvious any further modifications of the references to a person of ordinary skill in the art. 
Independent claims 34, 46 and 47 recite substantially similar limitations as claim 28, and as such are allowed based on a similar rationale seen above for claim 28.
Dependent claims 30 – 33 and 36 – 40, are allowed based on their dependence off of allowable independent claims 28, 34, 46 and 47. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.H./Examiner, Art Unit 3625    
                                       /WILLIAM J ALLEN/                                                     Primary Examiner, Art Unit 3619